


AMENDMENT #3


to the


OLED PATENT LICENSE AGREEMENT


(originally effective as of April 19, 2005)


by and between


Samsung Mobile Display Co., Ltd., as successor to Samsung SDI Co., Ltd. (“SMD”)


and


Universal Display Corporation (“UDC”)




This Amendment #3 shall amend and modify, to the extent of any inconsistency,
the provisions of the above-referenced OLED Patent License Agreement, as
previously amended (the “Agreement”).  The effective date of this Amendment #3
is October 1, 2010.




1.  
The Extension Period referred to in paragraph 1 of Amendment #2 to the Agreement
is hereby extended for three (3) additional months, through December 31, 2010.



2.  
Except as set forth herein, all other terms and conditions of the Agreement, as
previously amended, shall remain in full force and effect.





IN WITNESS WHEREOF, the parties by their duly authorized representatives have
agreed to this Amendment #3:




Samsung Mobile Display Co., Ltd.
 
Universal Display Corporation
                   
By:
/s/ Sungrak Son
 
By:
/s/ Steven V. Abramson
         
Name:
Sungrak Son
 
Name:
Steven V. Abramson
         
Title:
Vice President
 
Title:
President
         
Date:
Oct. 28th 2010
 
Date:
Oct 28th 2010




